DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (JP 2018-049803, see machine translation) in view of DeKeuster et al. (US 2016/0093849).
Regarding claim 1, Yamanaka discloses a battery pack 10 (battery module) comprising a lower case 52 (that is open at an upper end and that does not include a hole formed in a side wall (see Figs 1-2), and a battery stack 12 that includes a plurality of battery cells 14 stacked along a horizontal direction and is housed inside the housing case (Figs 1-3).
While Yamanaka teaches the battery stack 12 has a pair of end plates 16 (abstract, Fig 3), Yamanaka does not explicitly disclose a shim that is disposed between the battery stack and the housing case so as to press the battery stack along a stacking direction of the battery cells in a state in which the battery stack is housed inside the housing case.
DeKeuster discloses a battery module 28 including a housing 62 for packaging or containing a plurality of battery cells 90 in a cell stack 92 (abstract, [0044]). In an embodiment, retaining walls 100 may be used to compress the cell stack 92 after the cell stack is inserted into the housing ([0053], Fig 4). That is, DeKeuster teaches using retaining walls (a shim) disposed between the battery stack and the housing case to press the battery stack along a stacking direction in a state in which the battery stack is housed inside the housing case.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the retaining walls (shims) between the battery stack and the housing as taught by DeKeuster between the end plates and the housing case of Yamanaka for the purpose of providing a compressing force on the battery stack, to provide a desired power output, regardless of the degree of variance in dimensions of individual battery cells (DeKeuster at [0046]).
Regarding claim 2, modified Yamanaka discloses all of the claim limitations as set forth above. Yamanaka further teaches end plates at each of the two battery cell stacking ends (see Fig 3), an outer face of the each of the end plates is provided with a groove (stack-side opening 30) formed running along a vertical direction from an upper edge of the end plate (see Fig 3).
With regards to the limitation “each of the grooves is set with a depth such that the outer face of the corresponding end plate projects further outward than an outer face of a claw portion formed at a gripping member for gripping two battery cell stacking direction end portions of the battery stack in a state in which the claw portion is in an inserted state in the groove”, the recitation of a claw portion of a gripping member is directed to a different device (i.e. separate from the claimed battery module), and is therefore interpreted as a manner of operating the device (i.e. by using a gripping member with a claw portion) (see MPEP 2114). Therefore, the only structural limitations with regards to the depth of the grooves is that the grooves have a depth. As seen in Figures 3 and 5-8, the stack-side openings 30 (grooves) have a depth, and therefore meet the structural limitations.
Regarding claim 3, modified Yamanaka discloses all of the claim limitations as set forth above. Yamanaka further teaches a method of manufacturing the battery module of claim 1, wherein the method comprises a pressing process of pressing the battery stack along a battery cell stacking direction using a gripping member (grip member 80) for gripping two battery cell stacking direction end portions of the battery stack (see Figs 5-6), and a battery stack insertion portion of inserting the battery stack that has been pressed in the pressing process into the housing case together with the gripping member (see Figs 7-8). With regards to the limitation of “a shim insertion process of inserting the shim between the battery stack and the housing case along the gripping member that has been inserted into the housing case during the battery stack insertion process”, DeKeuster teaches “retaining walls 100 may be used to compress the cell stack 92 after the cell stack is inserted into the housing” ([0053], Fig 4), and therefore suggests adding the retaining portions (shims) after the cell stack is inserted into the housing. Because the retaining walls are provided outside of the battery module of DeKeuster, it would have been obvious to add the retaining walls outside of the end plates of Yamanaka. Further, it would have been obvious to add the retaining walls during the battery stack insertion process (i.e. while the battery stack is still gripped by the grip members) because otherwise the battery module would expand to fill the housing before the retaining walls can be inserted. 
Regarding claim 4, modified Yamanaka discloses all of the claim limitations as set forth above. Yamanaka teaches the gripping member (grip member 80) is configured including a plate-shaped base portion (head 82) configured to apply a pressing force to press the battery stack ([0029]), a claw portion (leg portion 84) that extends downward from the base portion and grips the corresponding battery cell stacking direction end portion ([0029], see Figs 5-8). As seen in Figure 1, the grip member 80 has an inner side plate that extends along the battery cell stacking direction from the base portion, and that is disposed at a side of the battery stack in a state in which the claw portion is gripping the corresponding battery cell stacking direction end portion, and an outer side plate that extends along the battery cell stacking direction form the base portion, and that is provided on an opposite side of the base portion from the inner side plate.
With regards to the limitation of the plate-shaped base portion “configured to guide the shim toward a lower side”, because the head 82 and leg portions 84 effectively make a tapering shape and does not have any outward projecting members that would interfere with guiding (see Figs 5-8), the head 82 is configured to (and capable of) guiding the shim toward a lower side.
Regarding claim 5, modified Yamanaka discloses all of the claim limitations as set forth above. As seen in Figure 3, the stack-side opening part 30 (groove) is provided at an end plate at each of two battery cell stacking direction ends of the battery stack, the groove being formed from an upper edge of the end plate so as to run along a vertical direction at an outer face of the end plate. The base portion (head 82) is oriented such that a face from which the outer side plate extends is an outer face capable of guiding the shim toward the lower side along the outer face (see Figs 1 and 4, and as there are no outer protrusions, the outer side plate is capable of guiding a shim toward the lower side along the outer face), the base portion is set such that, in a state in which the claw portion has been inserted into the groove, the base portion is disposed at an upper side of the end plate and the outer face of the base portion projects further outward than the outer face of the end plate (see Figs 1 and 5-8). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7 of copending Application No. 17/019046 (reference application) (published as US 2021/0083245). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches a battery module comprising a box-shaped housing case, a battery stack in which a plurality of battery cells are stacked along a horizontal direction and is housed inside the housing case, a spacer member (shim) disposed between the cell stack and the housing (claim 1), end plates with a groove (claim 2), as well as housing the battery stack in the housing case by inserting a first pressing member (gripping member) and pressing the stack, and then inserting the spacer member into a gap (claims 5 and 7).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 17/151717 (reference application) (published as US 2021/0273287). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches a battery module comprising a box-shaped housing case, a battery stack in which a plurality of battery cells are stacked along a horizontal direction and is housed inside the housing case, a plurality of types of shims (a shim) disposed between the cell stack and the housing (claim 1), as well as a pressing process of pressing the battery stack along the stacking direction, and an insertion process of inserting the plurality of types of shim and the battery stack that have been pressed during the pressing process into the housing case (claim 4). While the reference application does not explicitly disclose a gripping member, the conflicting claims implicitly require a gripping member in order to press the batteries in the stack together.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725             

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725